Case: 16-13009   Date Filed: 03/17/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-13009
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:15-cr-00231-KD-N-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

WILLIE JAMES HENRY,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                             (March 17, 2017)

Before HULL, WILSON, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-13009     Date Filed: 03/17/2017   Page: 2 of 4


      Willie James Henry appeals the district court’s denial of his motion to

suppress evidence found during a search of an apartment believed to be his

residence. Police sought the warrant in the course of an investigation of a string of

gas station robberies. Three firearms were found in the residence during the

search, and Henry was a convicted felon. On appeal, Henry argues that the search

warrant sought by Detective Deon Thornton was not supported by probable cause

and that the good-faith exception to exclusion under United States v. Leon, 468
U.S. 897 (1984), should not have been applied. He contends that there was no

minimally sufficient nexus between the illegal activity and the place to be

searched. Further, he asserts that the officers’ mere observation of him entering

the apartment once, without seeing him use a key or carry anything inside, was

insufficient to connect him to the apartment.

      We review de novo whether the good-faith exception to the exclusionary

rule applies, but the underlying facts upon which that determination is based will

be overturned only if they are clearly erroneous. United States v. Robinson, 336
F.3d 1293, 1295 (11th Cir. 2003).

      The exclusionary rule is a judicially created remedy designed to safeguard

Fourth Amendment rights through its deterrent effect, and requires that evidence

obtained through an illegal search may not be used by the government in a

subsequent criminal prosecution. United States v. Martin, 297 F.3d 1308, 1312


                                          2
               Case: 16-13009     Date Filed: 03/17/2017     Page: 3 of 4


(11th Cir. 2002). The Supreme Court created a good-faith exception to this rule,

stating that courts generally should not hold inadmissible evidence obtained by

officers acting in reasonable reliance upon a search warrant later found to be

unsupported by probable cause or technically insufficient. Leon, 468 U.S. at 922.

The Leon good-faith exception does not apply where the warrant is so lacking in

indicia of probable cause that official belief in its validity is entirely unreasonable.

Id. at 923.

      Searches pursuant to a warrant will rarely require any deep inquiry into

reasonableness, for a warrant issued by a magistrate normally suffices to establish

that a law enforcement officer has acted in good faith in conducting the search. Id.

at 922. The good-faith exception requires suppression of the evidence only if the

law enforcement officers executing the warrant in question could not have

harbored an objectively reasonable belief in the existence of probable cause.

Martin, 297 F.3d at 1313. We will determine, under the totality of the

circumstances, whether a reasonably well-trained officer would have relied upon

the warrant. United States v. Taxacher, 902 F.2d 867, 872 (11th Cir. 1990).

      The district court did not err by concluding that the good-faith Leon

exception applied, because Detective Thornton could have harbored an objectively

reasonable belief in the existence of probable cause. See Martin, 297 F.3d at

1313. The affidavit established a connection between the ongoing robberies and


                                            3
              Case: 16-13009     Date Filed: 03/17/2017    Page: 4 of 4


Henry, there was some basis for Detective Thornton to believe that Henry resided

at the searched apartment, and it was not unreasonable for Detective Thornton to

expect that items involved in the robberies could be found in Henry’s residence.

Given that a warrant issued by a magistrate normally suffices to establish that a

law enforcement officer acted in good faith, the warrant’s issuance combined with

the lack of questioning by the issuing judge is another indication of good faith by

Detective Thornton. See Leon, 468 U.S. at 922. Looking at the totality of the

circumstances, a reasonably well-trained officer would have relied on the search

warrant, and it does not so lack indicia of probable cause as to render belief in the

possibility of probable cause entirely unreasonable. See id. at 923; Taxacher, 902
F.2d at 872. Accordingly, we affirm.

      AFFIRMED.




                                          4